Title: Obituary of Susanna Boylston Adams Hall, 29 April 1797
From: 
To: 


        
          Quincy April 29th. 1797.—
        
        On Friday the 21st. instt. departed this life, in the 89th. year of her age, Mrs. Susannah Hall, the venerable Mother of John Adams, President of the United States of America. And on Monday following her funeral was attended from the President’s house to the Meeting-House in this place, by a large & respectable assembly of the inhabitants of this and the neighbouring Towns, who came to pay their last respects to her memory. Her remains were carried into

that house of Prayer, in which, when living, she took so much comfort & delight. Previous to her interment a most excellent Prayer, adapted to the solemn occasion was made by Mr Peter Whitney a young Candidate for the sacred Ministry, now officiating here.
        The deceased, in early life, was married to Mr John Adams, then a most worthy and respectable gentleman of this place. With him she passed the prime of life fulfilling the duties & partaking in all the sympathies of domestic care and tenderness, till death dissolved the union. She was then left a widow with three sons, whose dutiful & filial affection for their remaining parent, softened the affliction that left them fatherless, and did honour to the principles of virtue and piety in which they had been educated.
        Her eldest Son received a liberal education at the University of Cambridge, and now sustains the Office of President of the United States of America.— After continuing in widowhood until her Children were agreeably settled in life she consented to alter her state, by accepting the addresses of a worthy gentleman by the name of Hall as the companion and friend of her declining age, with whom she lived happily a few years when he also was taken from her by death. Mrs Hall was descended from the family of the Boylstons, one of the most respectable families in New England. Her uncle Doctor Zabdiel Boylston, a most celebrated Physician, was the gentleman who first discovered and practiced the method of inoculation for the small-pox, which has since proved of such inestimable benefit to Mankind. Other branches of the same family have been eminent for Learning, & one of them in particular, of late for his generous Donation to the University of Cambridge for the purpose of promoting polite literature and the belles lettres.
        A life, like Mrs Hall’s protracted so much beyond the common period, afforded the present generation a living example of that singularity simplicity of manners & godly sincerity for which the venerable settlers of this country were so justly esteemed, & her peaceful death brightened by the full prospect of immortal felicity through a reedemer afforded an example of the unspeakable value of that Religion by which “Life & immortality are brought to light.”
      